t c summary opinion united_states tax_court rhonda d white petitioner v commissioner of internal revenue respondent docket no 11291-06s filed date rhonda d white pro_se ashley f giles for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an addition_to_tax of dollar_figure under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to any deductions disallowed in the statutory_notice_of_deficiency and whether petitioner is entitled to relief under sec_6015 background certain facts have been deemed stipulated pursuant to rule f petitioner resided in georgia at the time that her petition was filed on date she filed a joint federal_income_tax return for on a form_1040 u s individual_income_tax_return with xavier white petitioner filed a complaint for divorce from xavier white on date and the final judgment and decree was entered on date after reviewing the form_1040 filed by petitioner and her former husband respondent disallowed the following claimed itemized_deductions a dollar_figure of medical and dental expenses b dollar_figure of gifts to charity and c job expenses and other miscellaneous deductions comprised of expense dollar_figure of unreimbursed vehicle mileage dollar_figure of uniform expense dollar_figure of cell phone expense dollar_figure of pager expense dollar_figure of tax preparation fees and dollar_figure of attorney and accounting fees in her petition petitioner maintains that she was unaware and not privy to what was filed on the tax_return submitted for and she requests relief from joint_and_several_liability on a joint_return in support of her claimed deductions petitioner provided copies of certain checks and other documents many of the checks appeared to be for personal expenses for example checks were written to chain drugstores department stores discount stores and shoe stores with no corroboration or explanation that the items purchased were deductible items an unsigned document purportedly listing cash contributions was not accompanied by any corroborating information and no evidence of the contributions was introduced at trial documents purporting to record noncash charitable_contributions contained what appeared to be exaggerated and patently unreasonable amounts for used_property allegedly contributed to a charitable_organization the organization shown on the purported receipts was not the organization identified on the form_1040 at the time of trial petitioner’s testimony focused on her claim that her former husband recommended the tax preparer for the tax_return that he subsequently failed to cooperate with respect to tax matters and that she relied on her husband with respect to the tax_return she acknowledged however that she had met with the tax_return_preparer had provided information to the tax preparer and had signed her name and her husband’s name to the return discussion aside from the stipulated documents that had been presented to respondent’s appeals officer petitioner presented no evidence with respect to the disallowed deductions claimed on her federal_income_tax return she offered no reasonable_cause that would avoid the addition_to_tax under sec_6651 for late filing of the return she addressed only her contention that her former husband should be responsible for the deficiency sec_6015 provides for relief from joint_and_several_liability only in certain circumstances sec_6015 applies only if among other things there is an understatement_of_tax attributable to erroneous items of the other individual filing the joint_return xavier white and the person seeking relief petitioner establishes that in signing the return she did not know and had no reason to know that there was such an understatement petitioner has failed to establish either of those requirements her signature appears on the checks tendered to substantiate the disallowed deductions and she directly participated in preparation of the joint_return sec_6015 provides procedures for an individual party to a joint_return to elect to limit liability to the amount of a deficiency properly allocable to that individual petitioner has not made such an election and in any event has not shown that any portion of the deficiency is properly allocable to xavier white petitioner’s knowledge with respect to the items giving rise to the deficiency also disqualifies her under sec_6015 sec_6015 sec_6015 provides for equitable relief if taking into account all of the facts and circumstances it is inequitable to hold an individual liable for a deficiency a similar limitation applies to relief under sec_6015 taking into account all of the facts and circumstances shown in this case we are not persuaded that it is inequitable to hold petitioner liable for the deficiency and addition_to_tax for that deficiency results from overstatement of deductions on a return belatedly prepared with her participation on which she signed her own name and her husband’s as far as the record reflects the excessive deductions claimed were based on representations by petitioner as to the nature of expenditures represented by checks signed by her and by alleged receipts bearing her name see revproc_2003_61 2003_2_cb_296 she is not entitled to relief under sec_6015 to reflect the foregoing decision will be entered for respondent
